DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on June 01, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 6, and 16 have been amended; claims 12 and 20 are canceled; claims 21 and 22 have been added. Accordingly, claims 1-11, 13-19, and 21-22 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed June 01, 2022, are hereby withdrawn: 
35 USC 112(b) Rejection
Specification
The disclosure is objected to because of the following informalities:
¶0012 in line 1 states, "ABS" which is an abbreviation and the first instance of abbreviations must be preceded by the formal name and then the abbreviation in parentheses. For example "Acrylonitrile Butadiene Styrene (ABS)".
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 2: "ABS" is an abbreviation and the first instance of abbreviations must be preceded by the formal name and then the abbreviation in parentheses. For example "Acrylonitrile Butadiene Styrene (ABS)".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alignment component” in claims 1, 16, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 21 and 22 (and claims 2-11, 13-15, and 17-19 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16 both recite the limitation “wherein the alignment component is positioned offset from the first and second ends of the elastic component to provide a bend to the elastic component that elongates the elastic component and provides the tension force” on lines 15-18 and lines 18-20, respectively, which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of “a central portion of tensioning device 40 may pass over or be supported by alignment component 42” and “alignment component 42 may act as a centering point such that tension placed on the respective side portions 20A, 20B by the tensioning device 40 is substantially equal” both in ¶0039, however neither of these statements specify that, “the first and second ends of the elastic component to provide a bend to the elastic component that elongates the elastic component and provides the tension force” is/are stated in claim. It is unclear how the alignment component provides a bend to the elastic component and how that bend in turn provides a tension force. Further, the Applicant’s Drawings do not clarify that “alignment component is positioned offset from the first and second ends of the elastic component to provide a bend to the elastic component that elongates the elastic component and provides the tension force” is/are. Fig(s). 5 show the alignment component, the tensioning device, and the tensioning device behind the alignment component, but do not specify how the, “alignment component is positioned offset from the first and second ends of the elastic component to provide a bend to the elastic component that elongates the elastic component and provides the tension force”.
Claim 21 recites the limitation “the elastic component is monolithic” on line 2 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is no discussion of a monolithic structure in the written disclosure. There is discussion of “one or more rubber bands, one or more springs, etc.” in ¶0038 but this statement does not specify that the “elastic component is monolithic.” Further, the Applicant’s Drawings do not clarify how the elastic component is “monolithic” is/are. Fig(s). 5 shows the elastic component #36 appears to be two cord-like structures, but does not specify which is the monolithic elastic component as is claimed.
Claim 22 recites the limitation “wherein the alignment component is coupled to the elastic component to elongate the elastic component without limiting lateral movement of the elastic component” on lines 1-3 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of “a tensioning device 40 which enables expansion and contraction of the side portions 20A, 20B, while providing a substantially equal compression force” and “A pair of connectors 39A, 39B (e.g., shoulder screws) may be utilized to retain the looped ends 38A, 38B of tension cord 36 such that the tension cord 36 moves in concert with any flexing of side portions 20A, 20B” in ¶0038, however neither of these statements specify specifically that the “the alignment component is coupled to elastic component to elongate the elastic component without limiting lateral movement of the elastic component”. Further, the Applicant’s Drawings do not show nor clarify “the alignment component is coupled to elastic component to elongate the elastic component without limiting lateral movement of the elastic component”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 16 and 21 (and claims 2-11, 13-15, 17-19, and 22 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16, is/are indefinite as it recites “wherein the alignment component is positioned offset from the first and second ends of the elastic component to provide a bend in the elastic component that elongates the elastic component and provides the tension force”. It is unclear if the alignment component provides a bend in the elastic component or if the first and second ends of the elastic component provide a bend in the elastic component. It is further unclear how the alignment component, the first and second ends, and/or the bend that elongates the elastic component and/or provides the tension force in the elastic component. Further, the limitation “offset” is not described in the spec and is unclear how someone of ordinary skill would define or determine how something is “offset”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein the alignment component is positioned on an axis higher than both the first and second ends of the elastic component, and the alignment component is configured to support the elastic component such that the tension force is placed on the elastic component and elongates the elastic component 
Claim 21, is indefinite as it recites “monolithic”. It is unclear how one of ordinary skill in the art would determine what or how a structure is “monolithic” as there is no definition in the written disclosure, and there is no monolithic-style structure in the drawings. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “monolithic” meaning “of, relating to, or resembling a monolith” as defined by Merriam-Webster.
Clarification is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-18, and 21-22 (as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Beauchamp US 20150000015 in view of Udelhofen US 6865752.
Regarding independent Claim 1, Beauchamp teaches an adjustable helmet (Beauchamp ¶0001) comprising: a main shell (Beauchamp Fig. 12, #12) comprising: a first side portion (Beauchamp Annotated Fig. 2), and a second side portion (Beauchamp Annotated Fig. 2), wherein the first side portion and the second side portion are laterally flexible with respect to one another (Beauchamp ¶0025); a secondary shell (Beauchamp Annotated Fig. 2, #14) coupled to the main shell at a location (Beauchamp ¶0014, #26 and #28; also see Fig. 2) between the first side portion and the second side portion (Beauchamp ¶0014, also see Figs. 1-2), wherein at least a portion of the first side portion and at least a portion of the second side portion each extends over at least a portion of a top surface of the secondary shell (Beauchamp Figs. 1 and 3 shows the main shell #10 over the secondary shell #14 at the edges of the secondary shell); and a tensioning device (Beauchamp Fig. 4, #44) comprising an component (Figs. 5-6, #30), wherein a first end of the component (Beauchamp Annotated Fig. 2) is connected to the first side portion (Beauchamp ¶0021 and Fig. 1) and a second end of the component (Beauchamp Fig. 4) is connected to the second side portion (Beauchamp ¶0021 and Fig. 1) so as to provide a tension force between the first side portion and the second side portion (though Beauchamp does not specifically state a tension force exists between the first side portion and the second side portion, it is clear that if the tensioning device #44 creates a tension force on the connecting members #30 that pull them from opposing ends then the strap would exhibit an opposite reaction in the form of an elastic force to resist this tension force, otherwise the strap would fail. As the device of Beauchamp is designed to resist change when adjusted [¶0025], it would not be unexpected to conclude that the connecting members have an elastic force. Further, see Beauchamp ¶0026 and ¶0028 for the function of the mechanism), and an alignment component (Fig. 6, #76) coupled (Figs. 5-6 show the alignment component #76 will “couple” to the component #30 via ribs #86 at central portion #78) to the component (Figs. 5-6), wherein the alignment component is positioned offset (According to Oxford languages, “offset” is defined as “the amount or distance by which something is out of line”; Figs. 5-6 show the alignment component #76 is set higher than the first/second ends #30 therefore it is out of line on the plane/axis of the first/second ends) from the first and second ends of the component (Figs. 5-6) and the alignment component is configured to support the elastic component (Figs. 3-6 and ¶0033) such that the tension force is placed on the component (¶0026, 0028, and 0033). 
Beauchamp does not expressly disclose the component of the tensioning device is elastic, and that the tension force elongates the elastic component.
Udelhofen teaches an adjustable sports helmet with an interior tensioning device that is comprised of an elastic strap (Col. 8, l. 61 – Col. 9, l. 11; Fig. 7, #46) that can also elongate (Col. 8, l. 61 – Col. 9, l. 11).
Both Beauchamp and Udelhofen teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Udelhofen such that the tensioning device would have an elastic component and would elongate under tension so that the tensioning strap/rope would expand under force when pulled upon so that the helmet could be donned or doffed without having to release the lock on the tensioning device and refitting the helmet to the user’s head.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Beauchamp discloses the structure of the alignment component, there would be a reasonable expectation for the alignment component to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the first end of the tensioning device is coupled to the first side portion at a first hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the left side) and the second end of the tensioning device is coupled to the second side portion at a second hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the right side).  
Regarding Claim 3, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 2, wherein the secondary shell comprises: a first wing (Beauchamp Annotated Fig. 2; also see Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #40]) having a first elongated track formed therethrough (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #48]; also see ¶0022); and a second wing (Beauchamp Annotated Fig. 2; also see Fig. 4, #40 on left side) having a second elongated track formed therethrough (Beauchamp Annotated Fig. 4, #48; also see ¶0022), wherein the second wing is located laterally opposite the first wing on the secondary shell (Beauchamp Fig. 4). 
Regarding Claim 4, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 3, wherein: at least a portion of the first hardware assembly extends through the first elongated track (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #42]; also see ¶0022), at least a portion of the second hardware assembly extends through the second elongated track (Beauchamp Annotated Fig. 4, #42 on left side; also see ¶0022).  
Regarding Claim 5, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 4, wherein the first elongated track is angled downward in a first direction (Beauchamp Fig. 4 [though not explicitly shown, the left side of the shell mirrors the right side, which shows track #48 angled downward]; also see ¶0022) and the second elongated track is angled downward in a second direction (Beauchamp Fig. 4 shows track #48 angled downward on the right side) such that at least a portion of the secondary shell raises vertically when the first side portion and the second side portion of the main shell flex laterally outward with respect to one another (Beauchamp ¶0025).  
Regarding Claim 6, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 2, wherein the alignment component (Beauchamp Fig. 6, #76 and ¶0031) is coupled to the secondary shell (Beauchamp Fig. 4 shows the tensioning device #44—which houses the alignment component #76-- attached to the secondary shell #14), wherein a central portion (Beauchamp Fig. 6, #78) of the elastic component is coupled to the alignment component (Beauchamp Fig. 4 shows tensioning device #78 with component #30 is attached to alignment component #76).  
Regarding Claim 7, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 6, wherein the alignment component is positioned vertically above both the first hardware assembly and the second hardware assembly (Beauchamp Figs. 1 and 4 show the alignment component #44 elevated vertically slightly above the hardware assemblies #34).  
Regarding Claim 8, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the first side portion of the main shell is configured to flex laterally relative to a first curved juncture region formed in the main shell (Beauchamp ¶0019; also see Beauchamp Annotated Fig. 2), and the second side portion of the main shell is configured to flex laterally relative to a second curved juncture region formed in the main shell (Beauchamp ¶0019; also see Beauchamp Annotated Fig. 2).  
Regarding Claim 9, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 8, wherein the secondary shell is coupled to the main shell at a tab (Beauchamp Fig. 2, #18) formed on the main shell between the first curved juncture region and the second curved juncture region (Beauchamp Fig. 2 shows the tab #18 between the first curved juncture and the second curve juncture).  
Regarding Claim 10, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 9, wherein the secondary shell is coupled to the main shell by at least one fastener (Beauchamp Fig. 2, #26).  
Regarding Claim 11, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein at least one of the secondary shell or the main shell comprise at least one ventilation hole formed therethrough (Beauchamp Annotated Fig. 2).  
Regarding Claim 14, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, further comprising at least one padding stack coupled to the main shell (Beauchamp ¶0038) and at least one padding stack separately coupled to the secondary shell (Beauchamp ¶0038).
Regarding Claim 15, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 14, wherein the at least one padding stack coupled to the secondary shell is configured to extend over, but not contact, the tensioning device (Beauchamp ¶0038).
Regarding independent Claim 16, Beauchamp teaches a method of forming an adjustable helmet (Beauchamp ¶0014), the method comprising: providing a main shell (Beauchamp Fig. 12, #12), the main shell comprising: a first side portion (Beauchamp Annotated Fig. 2), and a second side portion (Beauchamp Annotated Fig. 2), wherein the first side portion and the second side portion are laterally flexible with respect to one another (Beauchamp ¶0025); providing a secondary shell (Beauchamp Annotated Fig. 2, #14); coupling the secondary shell to the main shell at a location between the first side portion and the second side portion (Beauchamp ¶0014, also see Figs. 1-2) such that at least a portion of the first side portion and at least a portion of the second side portion extends over at least a portion of a top surface of the secondary shell (Beauchamp Figs. 1 and 3 shows the main shell #10 over the secondary shell #14 at the edges of the secondary shell); coupling a first hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the left side) to the first side portion of the main shell (Beauchamp ¶0021 and Fig. 1); coupling a second hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the right side) to the second side portion of the main shell (Beauchamp ¶0021 and Fig. 1); connecting a first end of an component (Figs. 5-6, #30) to the first hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the left side); and connecting a second end of the component (Beauchamp Annotated Fig. 2) to the second hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the right side) so as to provide a tension force between the first side portion and the second side portion (though Beauchamp does not specifically state an elastic force exists between the first side portion and the second side portion, it is clear that if the tensioning device #44 creates a tension force on the connecting members #30 that pull them from opposing ends then the strap would exhibit an opposite reaction in the form of an elastic force to resist this tension force, otherwise the strap would fail. As the device of Beauchamp is designed to resist change when adjusted [¶0025], it would not be unexpected to conclude that the connecting members have an elastic force. Further, see Beauchamp ¶0026 and ¶0028 for the function of the mechanism), and coupling an alignment component (Fig. 6, #76) to the component (Figs. 5-6 show the alignment component #76 will “couple” to the component #30 via ribs #86 at central portion #78), wherein the alignment component is positioned offset (According to Oxford languages, “offset” is defined as “the amount or distance by which something is out of line”; Figs. 5-6 show the alignment component #76 is set higher than the first/second ends #30 therefore it is out of line on the plane/axis of the first/second ends) from the first and second ends of the component and the alignment component is configured to support the elastic component (Figs. 3-6 and ¶0033) such that the tension force is placed on the component (¶0026, 0028, and 0033).  
Beauchamp does not expressly disclose the component of the tensioning device is elastic, and that the tension force elongates the elastic component.
Udelhofen teaches an adjustable sports helmet with an interior tensioning device that is comprised of an elastic strap (Col. 8, l. 61 – Col. 9, l. 11; Fig. 7, #46) that can also elongate (Col. 8, l. 61 – Col. 9, l. 11).
Both Beauchamp and Udelhofen teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Udelhofen such that the tensioning device would have an elastic component and would elongate under tension so that the tensioning strap/rope would expand under force when pulled upon so that the helmet could be donned or doffed without having to release the lock on the tensioning device and refitting the helmet to the user’s head.
Regarding Claim 17, the modified method of Beauchamp discloses the method of claim 16, further comprising: providing a first wing (Beauchamp Annotated Fig. 2; also see Beauchamp Annotated Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #40]) on a first side of the secondary shell (Beauchamp Annotated Fig. 4 shows a first side of the secondary shell); providing a second wing (Beauchamp Annotated Fig. 2; also see Beauchamp Annotated Fig. 4, #40)on a second side of the secondary shell (Beauchamp Annotated Fig. 4 shows a second side of the secondary shell); forming a first elongated track through the first wing; and forming a second elongated track (Beauchamp Fig. 4, #48; also see ¶0022) through the second wing (Beauchamp Annotated Fig. 4).  
Regarding Claim 18, the modified method of Beauchamp discloses the method of claim 17, further comprising: extending a portion of the first hardware assembly through the first elongated track (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #42]; also see ¶0022); and extending a portion of the second hardware assembly through the second elongated track (Beauchamp Fig. 4, #42 on left side; also see ¶0022).  
Regarding Claim 19, the modified method of Beauchamp discloses the method of claim 16, further comprising: providing a plurality of padding stacks (Beauchamp ¶0038); coupling at least one of the plurality of padding stacks to the main shell (Beauchamp ¶0038); and coupling at least one other of the plurality of padding stacks to the secondary shell (Beauchamp ¶0038), wherein the at least one other of the plurality of padding stacks coupled to the secondary shell extends over, but does not contact, the tensioning device (Beauchamp ¶0038).
Regarding Claim 21, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the elastic component is monolithic (Figs. 5-6 shows the elastic component #30 is an organized structure that appears long and narrow, like a monolith).
Regarding Claim 22, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1, wherein the alignment component is coupled to the elastic component (Figs. 3-6 and ¶0033).
Beauchamp does not expressly disclose that the alignment component causes the elastic component to elongate without limiting lateral movement of the elastic component.
Udelhofen teaches an adjustable sports helmet that has an alignment component (Figs. 7-8, #44/96/116) attached to (Fig. 7; Col. 7, l. 57-66)  an elastic component (Fig. 7, #46), and the alignment component causes the elastic component to elongate without limiting lateral movement of the elastic component (Fig. 8; Col. 8, l. 25-39 states, “The guide 96 is a bracket that operably engages the shell 12, the strap 44 and the adjusting member 46 and enables the efficient transfer of force resulting from movement of the strap 44”.
Both Beauchamp and Udelhofen teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Udelhofen such that the alignment component would cause the elastic component to elongate without limiting lateral movement of the elastic component so that “allows a single user, or other person, to simply, easily, reliably and efficiently adjust the size of the helmet… to any one of a desired sizes or position” (Udelhofen Col. 10, l. 54-57).
Claim 13 (as best as can be understood) is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Beauchamp and Udelhofen, in view of Beauchamp US 20120011639 (hereinafter Beauchamp ‘639).
Regarding Claim 13, the modified adjustable helmet of Beauchamp discloses the adjustable helmet of claim 1. 
Beauchamp does not expressly disclose on the main and secondary shells being formed of ABS injection-molded plastic.
Beauchamp ‘639 teaches an adjustable sports helmet with main and secondary shells being formed of ABS injection-molded plastic (¶0097).
Both Beauchamp and Beauchamp ‘639 teach analogous inventions in the art of adjustable outer shell sports helmets with internal tensioning devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Beauchamp et al. such that the adjustable helmet shells would be constructed of ABS injection molded plastic as ABS injection molded forming is a well-known method to make ice hockey helmets as it is cost-effective and provides a strong and accurately formed helmet surface.

    PNG
    media_image1.png
    1212
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    865
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed June 01, 2022, with respect to the 35 USC 102 of claims 1 and 20 have been considered but are moot because the arguments do not apply to the current grounds of rejection. In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments, filed June 01, 2022, with respect to the 35 USC 103 of claims 1-12 and 14-18 have been considered but are not persuasive.
Regarding 35 USC 103 of claims 1 and 16, Applicant argues:
“Modifying Beauchamp such that connectors 30 are bent around adjustment mechanism 44 would, therefore, prevent connectors 30 from being tensioned or engaged by adjustment mechanism 44. Such a modification would run counter to the intended purpose of Beauchamp to move side shells 12,14 relative to each other.” (Remarks Page 11, 2nd paragraph)
The Examiner respectfully disagrees. Fig. 2 of Beauchamp shows a bend in the elastic component at the line of reference #P, where elastic component #30 enters opening #54 and connects with alignment component #44. (See 35 USC 112(a), 35 USC 112(b), and 35 USC 103 rejections above).
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1 and 16; however, as discussed in the rejection below and in the arguments above, claims 2-11, 13-15, and 17-18 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732